DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 recite a method comprising: 
receiving a barcode, image, audio or text data of a food to be consumed by the user; 
identifying said food and its ingredients; 
analyzing the cost, nutritional content and environmental footprint of said food by a query to a database that stores information about the food; 
determining the equivalency of the environmental footprint of the food; 
compiling each food item consumed by the user to create the user's current diet; 
comparing the user's current diet to an environmentally sustainable guideline diet; and 
generating food and diet recommendations to the user to reduce their environmental impact. 
The limitations of receiving food data, identifying the food and its ingredients, analyzing food information by a database query, determining equivalency, compiling each food to create a diet, comparing the diet to a sustainable diet, and generating recommendations, as drafted, 
That is, other than reciting a system comprising a device selected from the group consisting of a desktop computer, laptop, personal digital assistant (PDA), portable computer, tablet PC and wearable computer configured to perform the claimed steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “device” language, “receiving” in the context of this claim encompasses a user manually scanning a barcode or observing image, audio or text data. Similarly, the limitations of identifying, analyzing, determining, compiling, comparing and generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could perform these steps by observing the data and making a mental determination based on a set of rules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using a computer device to perform the claimed steps. These steps is recited at a high-level of generality (i.e., as one of a selection of generic computing device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-10 and 12-18 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional dietary and environmental impact information and considerations (e.g. user’s health data, spending, comparing and sharing data with others, recommendations, impact values, and sharing information on local food producers), which are not sufficient to direct the claimed invention to significantly more. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4, 5, 8-11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al. (US 2010/0131343 A1) in view of Miller (US Patent No. 8,418,915 B1).
	Regarding claims 1 and 11, Hamilton discloses a system to control a user's product choices to reduce their environmental impact, said system comprising: 
a device selected from the group consisting of a desktop computer, laptop, personal digital assistant (PDA), portable computer, tablet PC and wearable computer (see Fig. 1); 
said device stores a software program having instructions causing the device to receive a barcode, image, audio or text data of a product to be consumed by the user (Par. 85 – for example inputting of key words or search criteria for locating an item for purchase); 
said device stores a software program having instructions for analyzing the environmental footprint of said product by a query to a database that stores information about the food (Par. 69); 
said device stores a software program having instructions to determine the equivalency of the environmental footprint of the product (Par. 21); 
said device stores a software program having instructions to compile each product consumed by the user (Par. 74 – compile items in cart in order to calculate total weight of carbon); 
said device stores a software program having instructions to compare the user's current selections to a list of environmentally sustainable selections; and said device stores a software program having instructions to generate product recommendations to the user to reduce their 
Hamilton does not explicitly disclose utilizing the system to make food selections and analyze the environmental impact of a user’s diet. However, Miller discloses such a system for monitoring a user’s consumption of food products and analyzing the selections to determine their environmental footprint (see abstract; column 21, line 65 – column 22, line 11). Miller discloses wherein said device stores a software program having instructions for identifying said food and its ingredients (column 3, line 25; column 14, lines 42-51); analyzing the cost and nutritional content footprint of said food (column 3, line 60 – column 4, line 2); and compiling each food item consumed by the user to create the user's current diet (consumption log – column 15, line 60 – column 16, line 2).
Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Hamilton by using Hamilton’s system to analyze the environmental impact of the user’s food and diet-related selection, as taught by Miller, to obtain predictable results of helping a user satisfy their diet-related environmental impact preferences (as suggested by Miller, column 22, lines 33-36). 

	Regarding claims 2, 4, 5, 8, 10, 13, 16 and 18, Hamilton in view of Miller further discloses said device stores a software program that enables a user to specify information related to their personal health, dietary patterns, food-related spending, and environmental impact information (Miller, column 4, lines 9-14 and 29-57) (as per claim 2),	

	said device stores a software program having instructions to analyze a food and assign said food a greenhouse gas emissions value (Hamilton, Par. 18) (as per claim 5), 
	said device stores a software program having instructions to connect and find products available from local sustainable food producers such as farms (Miller, column 4, line 37 – preferences include locally grown and organic food) (as per claims 8 and 16), and
	said device stores a software program having instructions to allow users to connect with and engage sustainable food producers including retailers and manufacturers, to learn about the environmental impact of products (Hamilton, Par. 69) (as per claims 10 and 18).
	
	Regarding claim 9 and 17, Miller further discloses said device stores a software program having instructions to connect and receive information on local sustainable food producers (column 4, line 37). To the extent that Miller does not explicitly disclose the information including their production methods, foods that are produced, the environmental impacts of said foods, and the ability to purchase said foods, these differences are found only in the nonfunctional data stored in the persistent storage or being received. Data identifying production methods, foods that are produced, the environmental impacts of said foods, and the ability to purchase said foods is not functionally related to the substrate of the system. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F. 2d 1831, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious .

6.	Claims 3, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al. (US 2010/0131343 A1) in view of Miller (US Patent No. 8,418,915 B1), and further in view of Kremen et al. (US 2017/0316488 A1).
Regarding claims 3, 6, 12 and 15, the combination of Hamilton and Miller does not appear to disclose said device stores a software program having instructions to compare the user's current diet to the diet of other users (as per claims 3 and 12), and said device stores a software program having instructions to engage users with other users on environmentally sustainable food and diets (as per claims 6 and 15). However, Kremen discloses such a consumer food management system that allows user to compare diets (e.g. meal plans) and engage users on particular diets (Par. 60). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Hamilton and Miller by utilizing this socialization module of Kremen, to obtain predictable results of helping users learn and stay motivated through interactions with users on similar diets. 

7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al. (US 2010/0131343 A1) in view of Miller (US Patent No. 8,418,915 B1), and further in view of Cooner (US 2020/0027096 A1).
. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solari (US 2018/0233223 A1) discloses a system for calculating a nutritional health score. Silby et al. (US 2006/0089851 A1) discloses informing consumers about carbon usage based on purchases. Walker et al. (US Patent No. 8,892,540 B2) discloses a dynamic sustainability search engine. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715